DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 (RCE) had been filed on July 14, 2022 together with a submission [Information Disclosure Statement (‘IDS’)], including the fee set forth in 37 CFR 1.17(e).  A prior Notice of Allowability had been mailed on May 2, 2022.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  
Applicant's IDS dated submitted with RCE on July 14, 2022 has been entered and considered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 46, line 1, please change the dependency of the claim from “claim 31” to -- claim 36 --.
Claim 47, line 1, change the dependency of the claim from “claim 31” to -- claim 36 --.
Claim 49, line 1, change the dependency of the claim from “claim 31” to -- claim 36 --.

Allowable Subject Matter
Present independent claims 31-33, and claims 34-62 that depend therefrom, have been examined in the instant action and have been found allowable.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest a process for scavenging hydrogen sulfide and/or mercaptans in accordance with present independent claims 31-33, wherein the process for scavenging hydrogen sulfide/mercaptans includes adding to a medium containing hydrogen sulfide/mercaptans a composition comprising a reaction product between a nitrogen-free monohydric alcohol and an aldehyde or ketone, and a reaction product between a nitrogen-free polyhydric alcohol and an aldehyde or ketone, wherein the two reaction products are selected from hemiacetals and acetals, and the aldehyde or ketone contains 1 to 10 carbon atoms, and wherein the monohydric alcohol comprises 1 to 15 carbon atoms whereas the polyhydric alcohol contains 2 to 20 carbon atoms and 2 to 6 hydroxyl groups.
The closest prior art is Okocha (US 2018/0105732 A1 to Okocha et al, published April 19, 2018), which was found upon performing an assignee search.
Okocha discloses a composition/method for inhibiting sulfide scales in oilfield operations by using a synthetic copolymer as part of a synergistic formulation, wherein the formulation contains a copolymer that inhibits/disperses metal sulfide compounds
sulfide and/or lead sulfide and/or iron sulfide (abstract; [0001]; [0002]; [0034] to [0045]).  The composition can further include a scavenger compound, such as an hemiacetal, aldehyde-releasing compound, dialdehyde, formaldehyde or glutaraldehyde ([0116] to [0118]; [0121]; and [0132]; claim 23 of Okocha).
However, Okocha does not teach or suggest a process of scavenging hydrogen sulfide/mercaptans that comprises adding to a medium containing hydrogen sulfide/mercaptans a composition containing the hemiacetal/acetal compounds that are the reaction products between a nitrogen-free monohydric/polyhydric alcohol and an aldehyde/ketone in accordance with the reactions recited in present independent claims 31-33, particularly, having the carbon number properties recited in said independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI, can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1763

July 30, 2022